BENSON, Judge
JUDGMENT
WHEREAS, on the 17th day of May, 1976, the defendant John F. Taitano, was indicted by the grand jury, duly convened, and charged with violation of Section 626.10(a) (1) of Guam Public Law 11-149; and
WHEREAS, on the 19th day of May, 1976, upon *341arraignment, the defendant entered a plea of Not Guilty and demanded a jury trial; and
WHEREAS, on the 26th day of July, 1976, the jury having been impanelled and the trial having been regularly had and by the verdict of the jury, found defendant John F. Taitano guilty of the offense of unauthorized, unlawful delivery of controlled substance (heroin); and
WHEREAS, on the 2nd day of August, 1976, a motion for judgment of acquittal was duly filed; and
WHEREAS, on the 18th day of August, 1976, arguments were heard by the court and the court having considered arguments of counsel denied the motion for judgment of acquittal; now, therefore
IT IS HEREBY ORDERED, ADJUDGED AND DECREED that for the offense of unauthorized, unlawful delivery of controlled substance (heroin), the defendant, John F. Taitano, be, and is hereby sentenced to be confined in the Department of Corrections for a period of 15 months.
IT IS FURTHER ORDERED that the Director of Corrections is directed to transport the Defendant each day, seven days a week, to the Mental Health Center, Guam Memorial Hospital, in order that the Defendant can continue uninterruptedly his participation in the Methodone Program, so long as the Defendant is confined. Should the Mental Health Center inform the Director of Corrections that less frequent visits are required in the future, the Director of Corrections is authorized to transport the Defendant only on those days and at those times indicated as necessary by the Mental Health Center.